UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 12, 2014 CAMBRIDGE PROJECTS INC. (Exact name of registrant as specified in its charter) Nevada 000-54485 45-0713638 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 10300 West Charleston 10-56, Las Vegas, Nevada 89135 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 1-702-666-4298 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant. Effective May 12, 2014, our independent accountant, Mr. Robert Jeffrey of Jeffrey and Company resigned. His resignation was as a result of notification that Jeffery and Company is no longer registered with the Public Company Accounting Oversight Board. On May 12, 2014, we appointed Michael F. Albanese as our independent accountant. Mr.
